DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-23 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-15, 17 and 21-23 is the inclusion of the limitations of: a drum sensor comprising: a passive resonant circuit mounted on the drum head and having a resonant frequency; and an active resonant circuit mounted on the bottom member and configured to excite the passive resonant circuit at the resonant frequency; a sensor driver to drive the active resonant circuit with an RF drive signal at the resonant frequency; a detector to detect a level of RF signal from the driven active resonant circuit for sensing a position and/or velocity of the drum head; and a signal processor, coupled to the detector, configured to process the detected level of RF signal to sense a position and/or velocity of the drum head for determining when the drum head is hit. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claims 16 and 18-20 is the inclusion of the limitations of: a plurality of drum pad sensors, wherein each sensor comprises: a passive resonant circuit, and an active resonant circuit, the passive resonant circuit having a resonant frequency, the active resonant circuit being configured to excite the passive resonant circuit at the resonant frequency; a drum sensor stack comprising a deformable element below and/or between [[of]] one or both of the passive resonant circuit and the active resonant circuit; the sensing system further comprising: 4APPL. No. 17/266,479ATTORNEY DOCKET No. MARK-0001 US2 at least one sensor driver to drive the active resonant circuits with an RF drive signal at the resonant frequency; and at least one detector to detect a level of RF signal from a driven sensor for sensing a position and/or velocity of the associated drum pad. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837